Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 1 of 15 PageID: 1



Taylor C. Bartlett, N.J. Bar no. 142752015
Mark R. Ekonen
Heninger Garrison Davis, LLC
220 Saint Paul Street
Westfield, NJ 07090
Tel: 205-326-3336
taylor@hgdlawfirm.com
mark@hgdlawfirm.com

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                               TRENTON DIVISION

 TAMMY DEVANE,

                       Plaintiff,              Civil Action No._____________________

 v.
                                               CLASS ACTION COMPLAINT AND JURY
 CHURCH & DWIGHT CO, INC.,                     DEMAND

                       Defendant.

                               CLASS ACTION COMPLAINT

       Plaintiff, Tammy DeVane (“Plaintiff”) brings this class action lawsuit on behalf of herself

and others similarly situated against the Defendant Church & Dwight Co., Inc. (“Church &

Dwight”).

                                      INTRODUCTION

       1.     Church & Dwight is a large Delaware corporation who manufactures a wide variety

of household products, including a line of multivitamin products under the Vitafusion and L’il

Critters brand names. As part of the labeling for these products, Church & Dwight identifies its

multivitamin products as being “complete” and containing the “essential” nutrients expressly on

the products’ packaging and labels.

       2.     Despite the representations and warranties contained on its products packaging and



                                                1
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 2 of 15 PageID: 2



labels, Church & Dwight’s products are not, in fact, “complete” by any definition of the word as

they are lacking several of the essential vitamins identified by the FDA as being necessary for

human health. Specifically, these products all lack vitamin K, thiamin (vitamin B-1), and

riboflavin (vitamin B-2), while many of the products additionally lack niacin (vitamin B-3).

       3.      Plaintiff therefore brings the following claims on behalf of herself and a nationwide

class of purchasers of Defendant’s Vitafusion and L’il Critters multivitamin products: (a) breach

of express warranty, (b) breach of implied warranty, (c) violation of New Jersey Consumer Fraud

Act; and (d) violation of Florida’s Deceptive and Unfair Trade Practices Act.

                                             PARTIES

       4.      Plaintiff Tammy DeVane is a person, domiciled and residing in the State of Florida.

She is therefore a citizen of Florida.

       5.      Defendant Church & Dwight Co., is a Delaware corporation with its headquarters

located at 500 Charles Ewing Boulevard, Ewing, New Jersey 08628. It is therefore a citizen of

Delaware and New Jersey.

       6.      Church & Dwight is a major American manufacturer of household products that is

best known for its Arm & Hammer line of products. It describes itself as a “a $3.5 billion

company” and as one of the fastest growing Consumer Packaged Goods companies that has

outpaced the Standard & Poor's by more than three times over the last 10 years.” Church &

Dwight’s website identifies one of its “Guiding Principles” as being “compliance with ethical and

applicable legal requirements,” and states that its Guiding Principles “complement [its]

commitment to comply with all other applicable legal, government, regulatory and professional

requirements.” Church & Dwight claims its reputation and integrity are “valuable corporate

assets,” and, to that extent, “[a]ny violation of [its] Guiding Principles or any dishonest, unethical



                                                  2
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 3 of 15 PageID: 3



or illegal conduct will constitute grounds for disciplinary action up to and including termination.”



                                 JURISDICTION AND VENUE

          7.    This Court has personal jurisdiction over Church & Dwight because it is both

headquartered in and has its primary place of business in the State of New Jersey. Therefore, in

accord with the Supreme Court’s holding in Bristol-Myers Squibb Co. v. Superior Court, 582 U.S.

___, 137 S. Ct. 1773, 1775 (2017), this Court has general personal jurisdiction over the Plaintiff’s

claims.

          8.    Federal subject matter jurisdiction is based upon 28 U.S.C. § 1332 in that the

amount in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and

is a class action in which at least on member of the class is a citizen of a state different than that

of the Defendant.

          9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(1), because a

substantial part of the events and omissions giving rise to this action occurred in this District as

Defendant owns and operates research, development, and corporate offices within this District and

throughout New Jersey.

                             FACTS COMMON TO ALL CLAIMS

A.        Vitamins B1, B2, B3 and K are “essential” nutrients required by the human body.

          10.   The FDA, in its 2009 publication “Fortify Your Knowledge About Vitamins,”

identified “13 vitamins that the body absolutely need,” including vitamin K, vitamin B-1 (thiamin),

vitamin B-2 (riboflavin) and vitamin B-3 (niacin). These same vitamins were further identified by

the FDA in its regulations as being “essential in human nutrition.” 21 C.F.R. 109(c)(8)(iv).

          11.   Every five years, the U.S. Department of Agriculture (“USDA”) and the U.S.



                                                  3
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 4 of 15 PageID: 4



Department of Health and Human Services (“DHHS”) publish the “Dietary Guidelines for

Americans.”

       12.     The USDA and DHHS note that Americans as a whole “are not consuming healthy

eating patterns.” These poor eating habits have resulted in “[m]ore than two-thirds of adults and

nearly one-third of children and youth [in America] [being] overweight or obese.”

       13.     This failure to adhere to healthy eating patterns has, therefore, resulted in a large

percentage Americans finding it difficult to meet their daily recommended intake for many of the

essential vitamins without needing to pile on additional calories.

      14.      Accordingly, while the USDA and the DHHS recommend that “[i]ndividuals

should aim to meet their nutrient needs through healthy eating patterns that include nutrient-dense

foods,” they also recognize that this isn’t always practical and note that “dietary supplements may

be useful in providing one or more nutrients that otherwise may be consumed in less than

recommended amounts.”

B.    Defendant markets its vitamin supplements as “complete multivitamins” despite
      knowing they do not contain many essential vitamins.

      15.      All of the Vitafusion and L’il Critters multivitamin products at issue in this case—

as well as their labels—are substantially similar.

      16.      Defendant advertises products in its Vitafusion Multivitamins and L’il Critters

Multivitamin lines of products as being “complete multivitamins,” despite the fact that Defendant

knows said products do not contain all of the essential vitamins identified by the FDA in both its

publications and regulations, including any vitamin K, thiamin, riboflavin and niacin.

      17.      For example, Defendant’s Vitafusion Men’s Multivitamin product is advertised as




                                                 4
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 5 of 15 PageID: 5



being a “complete multivitamin dietary supplement.”1 Further, Defendant specifically advertises

this product as including niacin (vitamin B3).2 Despite this fact, however, the Men’s Multivitamin

product does not contain any vitamin K, thiamin, riboflavin or niacin.3

        18.    Another example, Defendant’s L’il Critters Gummy Vites product is advertised as

a “complete multivitamin” and a “dietary supplement.”4 Again, this product lacks any vitamin K,

thiamin, riboflavin or niacin.5

        19.    Upon information and belief, this is a pattern repeated across all of Defendant’s

multivitamin products carried under its L’il Critters and Vitafusion brand names, including, but

not limited to: L’il Critters Twisted Fruits6; L’il Critters Super Mario™ Power Ups Complete

Multivitamins7; L’il Critters Despicable Me™ Complete Multivitamins8; Vitafusion Women’s



1
    http://www.gummyvites.com/-/media/VMS/NewProducts/chd/Mens-1.jpg
2
    http://www.gummyvites.com/en/vitafusion/Supplement-Index?s=Vitamin%20B3:




3
  http://www.gummyvites.com/-/media/VMS/vitafusion/Supplements/in/72012825.jpg
4
  http://www.gummyvites.com/-/media/VMS/lil-Critters/bottles/LC_GummyVites_Bottle-
noct_Large.png
5
  http://www.gummyvites.com/-/media/VMS/New-Facts/LC-GV-190ct_72011784.gif
6
  Bottle: http://www.gummyvites.com/-/media/VMS/lil-Critters/bottles/lc-twisted-fruits.png;
label: http://www.gummyvites.com/-/media/VMS/New-Facts/lc-twisted-fruits-suppl-facts.png
7
  Bottle: http://www.gummyvites.com/-/media/VMS/lil-Critters/bottles/LCLB-02684-
04A_front.png; label: http://www.gummyvites.com/-/media/VMS/New-Facts/LC-SuppFacts-01-
GumVites.gif
8
  Bottle: http://www.gummyvites.com/-/media/VMS/lil-Critters/bottles/LC_minions_large.png;
label: http://www.gummyvites.com/-/media/VMS/New-Facts/LC-SuppFacts-01-GumVites.gif
                                                5
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 6 of 15 PageID: 6



Supercharged Multi9; and the Vitafusion MultiVites.10

      20.       Despite this, Defendant affirmatively labels and advertises these products as being

“Complete” multivitamins containing the “Essential” vitamins and nutrients. Further, Defendant’s

labels fail to inform consumers, including Plaintiff and members of the putative class, that its

products lacked some of the essential vitamins as described herein. A review of the labeling of

these products fails to reveal that the products lacked any vitamins which the FDA deems to be

“essential in human nutrition.”

                                  PLAINTIFF SPECIFIC FACTS

       21.      Plaintiff Tammy DeVane has been purchasing Defendant’s L’il Critters Gummy

Vites Complete Multivitamin products for at least six months, with refills approximately every

three months.

       22.      The packaging and labeling of this product represents and warrants that it is a

“Complete Multivitamin.” Such representation and warranty is displayed prominently in the

center of the packaging:




9
  This product does indicate that it contains niacin on the label. Bottle:
http://www.gummyvites.com/-/media/VMS/NewProducts/chd/Womens-1.jpg; label:
http://www.gummyvites.com/-/media/VMS/vitafusion/Supplements/in/72012826.jpg
10
   This product does indicate that it contains niacin on the label. Bottle:
http://www.gummyvites.com/-/media/VMS/NewProducts/chd/MultiVites-(1).jpg; label:
http://www.gummyvites.com/-/media/VMS/vitafusion/Supplements/in/72014160.jpg.
                                                 6
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 7 of 15 PageID: 7




       23.      Based upon this representation and warranty, Plaintiff believed that the product was

a complete multivitamin contained all the vitamins her grandchildren needed in them.

                                    CLASS ALLEGATIONS

       24.      Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure Rule 23. The Class which Plaintiff seeks to represent is composed of and defined as:

             a. All persons in the United States (except citizens of California) who purchased L’il

                Critters Multivitamins and/or Vitafusion Multivitamins (the “Class”).

             b. A subclass of all Class members who purchased L’il Critters Multivitamins and/or

                Vitafusion Multivitamins in Florida (the “Florida Subclass”)

             c. A subclass of all Class members who purchased L’il Critters Multivitamins and/or

                Vitafusion Multivitamins in New Jersey (the “New Jersey Subclass”).

       25.      Excluded from the Class and both Sub-Classes are persons who purchased such

multivitamins for resale and employees of the Defendant.


                                                 7
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 8 of 15 PageID: 8



       26.      Plaintiff reserves the right to create additional subclasses or classes, if necessary,

and to revise these definitions to maintain a cohesive class that does not require individual inquiries

to determine the Defendant’s liability.

              COMMON QUESTIONS OF LAW AND FACT PREDOMINATE

       27.      There are common questions of law and fact which are of general interest to the

class. These common questions of law and fact predominate over any questions affecting only

individual members of the class. Such common questions include, but are not limited to, the

following:

             a. Whether Defendant’s multivitamin products actually contained all of the

                “essential” vitamins, including thiamin, riboflavin, niacin and vitamin K;

             b. Whether the deliberate and deceitful marketing and labeling of the Defendant’s

                multivitamin products violated the New Jersey Consumer Fraud Act;

             c. Whether the deliberate and deceitful marketing and labeling of the Defendant’s

                multivitamin products violated Florida’s Deceptive and Unfair Trade Practices Act;

             d. Whether Defendant warranted that its multivitamin products were “complete” and

                “essential” multivitamins; and

             e. Whether Defendant breached these warranties.

                              TYPICALITY AND NUMEROSITY

       28.      The claims of the named Plaintiff are typical of the claims of the Class.

       29.      Based on information and belief, the total number of members of each putative

Class and Sub-Class exceeds 100 members and is so numerous that separate joinder of each

member is impracticable. The precise number of Class members and their identities are unknown

to Plaintiff at this time but may be ascertained through discovery. Class members may be notified



                                                  8
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 9 of 15 PageID: 9



of the pendency of this action by mail and/or publication via the distribution records of Defendant

and its third-party retailer partners.

                                 ADEQUATE REPRESENTATION

        30.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has no interest antagonistic to those of other Class members. Plaintiff has retained class

counsel competent to prosecute class actions and such class counsel is financially able to represent

the Class and Sub-Classes.

                                          SUPERIORITY

        31.     The class action is superior to other available methods for the fair and efficient

adjudication of this controversy since individual joinder of all members of the classes is

impracticable. The interests of judicial economy favor adjudicating the claims for the Plaintiff and

the putative Class and Sub-Classes, rather than on an individual basis.            The Class action

mechanism provides the benefit of unitary adjudication, economies of scale and comprehensive

supervision by a single court.

        32.     Questions of law and fact predominate over any questions affecting only individual

members.

                                      COUNT ONE
                              BREACH OF EXPRESS WARRANTY

        33.     Plaintiff adopts, re-asserts and incorporates all of the foregoing allegations as if

fully set forth herein.

        34.     Pursuant to N.J.S.A § 12A:2-313, an express warranty is created by the seller of a

good by “[a]ny description of the goods which is made part of the basis of the bargain . . . that the

goods shall conform to the description.”

        35.     Defendant expressly warranted, through its labeling and advertisement of the

                                                  9
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 10 of 15 PageID: 10



products described herein, that they were “complete multivitamins.”

        36.      However, all of the products described herein were lacking in thiamin, riboflavin,

and Vitamin K, and a number of them were also lacking in niacin.

        37.      Therefore, Defendant breached the express warranty which accompanied its

products by selling products that failed to conform to the descriptions of the products upon their

labeling and advertisements.

        38.      As a direct and proximate result of the Defendant’s breach of the express warranty,

Plaintiff and class members have been injured as: (a) the Defendant’s products, as described herein

do not have the characteristics as promised and warranted by the Defendant; and (b) they would

not have purchased the Defendant’s products if they had known of the true facts of the product.

                                      COUNT TWO
                              BREACH OF IMPLIED WARRANTY

        39.      Plaintiff adopts, re-asserts and incorporates all of the foregoing allegations as if

fully set forth herein.

        40.      Defendants, as the designers, manufacturer’s, marketers, distributors, and/or

sellers, of their products, impliedly warranted that its Vitafusion and L’il Critter multivitamins are

“complete” multivitamins.

        41.      Pursuant to N.J.S.A § 12A:2-314, an implied warranty of merchantability exists in

any product sold, such that any good sold must:

              a. Pass without objection in the trade under the contract description;

              b. Be of fair average quality within its description;

              c. Be fit for the ordinary purpose for which such goods are used;

              d. Conform to the promises or affirmations of fact made on the container or label.

        42.      Defendant’s product labeling promised or affirmed that its multivitamin products

                                                   10
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 11 of 15 PageID: 11



were “complete multivitamins.”

        43.     However, all of the products described herein were lacking in thiamin, riboflavin,

and Vitamin K, and a number of them were also lacking in niacin.

        44.     Defendant breached the implied warranty implied in the contract for the sale of its

Vitafusion and L’il Critter multivitamin products, because they could not pass without objection

in the trade under the contract description, the goods were not of fair average quality within their

description; the goods were not fit for the ordinary purpose for which such goods are used; and the

goods do not conform to the promises or affirmations of fact made on the products’ labels.

        45.     Due to Defendant’s breach, Plaintiff and members of the putative class members,

did not receive the goods as impliedly warranted by the Defendant to be merchantable.

        46.     Therefore, Defendant breached the implied warranty of merchantability by selling

products that failed to conform to the promises or affirmations of fact made on their containers

and labels.

        47.     As a direct and proximate result of the Defendant’s breach of the implied warranty,

Plaintiff and class members have been injured as: (a) the Defendant’s products, as described herein

do not have the characteristics as promised and warranted by the Defendant; and (b) they would

not have purchased the Defendant’s products if they had known of the true facts of the product.

                               COUNT THREE
               VIOLATION OF NEW JERSEY’S CONSUMER FRAUD ACT

        48.     Plaintiff adopts, re-asserts and incorporates all of the foregoing allegations as if

fully set forth herein.

        49.     Plaintiff, each Class Member and the Defendant are “persons” within the meaning

of N.J.S.A. § 56:8-1.

        50.     The New Jersey Consumer Fraud Act (“NJCFA”) provides that Defendant has a

                                                 11
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 12 of 15 PageID: 12



duty not to engage in “any unconscionable commercial practice, deception, fraud, false pretense,

false promise, misrepresentation, or the knowing concealment, suppression, or omission of any

material fact with intent that others rely upon such concealment, suppression or omission, in

connection with the sale or advertisement of any merchandise . . .” N.J.S.A. § 56:8-2.

        51.     The business activities of Defendant described above constitute the sale or

advertisement of merchandise within the meaning of the NJCFA. See N.J.S.A. § 56:8-1.

        52.     The Defendant has engaged in unconscionable commercial practices or deceptive

acts or practices where its conduct regarding the marketing of its products as “complete”

multivitamins lacked honesty in fact, fair dealing, and good faith or because it had the capacity to

mislead consumers acting reasonably. As such, its conduct violates the NJCFA.

        53.     NJSA 56:8-2.11 provides that “Any person violating the provisions of the [NJCFA]

act shall be liable for a refund of all monies acquired by means of any practice declared herein to

be unlawful.”

        54.     Due to Defendant’s violation of the NJCFA, Plaintiff, Class Members and New

Jersey Sub-Class Members have suffered ascertainable losses, and unless restrained, said

individuals and others in the future will continue to suffer injury and harm.

        55.     As a direct and proximate result of the Defendant’s violation of the NJCFA,

Plaintiff and class members have been injured as: (a) the Defendant’s products, as described herein

do not have the characteristics as promised and advertised by the Defendant; and (b) they would

not have purchased the Defendant’s products if they had known of the true facts of the product.

               COUNT FOUR – FLORIDA SUB-CLASS ONLY
 VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

        56.     Plaintiff adopts, re-asserts and incorporates all of the foregoing allegations as if

fully set forth herein.

                                                 12
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 13 of 15 PageID: 13



       57.     Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.

(“FDUTPA”), prohibits “unfair methods of competition, unconscionable acts or practices, and

unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       58.     The stated purpose of the FDUTPA is to “protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

Fla. Stat. § 501.202.

       59.     Plaintiff, and each member of the putative class, qualify as “consumers” under the

FDUTPA (Fla. Stat. § 501.203(7)), and each has been harmed by the Defendant’s unconscionable,

deceptive, and unfair acts and practices of mislabeling their multivitamin products as “complete,”

while knowing that they did not contain certain essential vitamins which the U.S. government

recommends children receive. The Defendant’s misrepresentations, omissions and deceptive

practices as set forth above and throughout this Class Action Complaint, are likely to mislead

reasonable customers under the circumstances.

       60.     As a direct and proximate result of the Defendant’s violation of the FDUTPA,

Plaintiff and class members have been injured as: (a) the Defendant’s products, as described herein

do not have the characteristics as promised and advertised by the Defendant; and (b) they would

not have purchased the Defendant’s products if they had known of the true facts of the product.

       WHEREFORE, Plaintiff prays for judgment on behalf of herself and on behalf of all other

class members as follows:

       A.      Certifying the national class pursuant to Rule 23 of the Federal Rules of Civil

Procedure, appointing Plaintiff Tammy DeVane as class representative, and appointing W. Lewis

Garrison and Taylor C. Bartlett as class counsel;



                                                13
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 14 of 15 PageID: 14



       B.      Certifying the New Jersey sub-class pursuant to Rule 23 of the Federal Rules of

Civil Procedure, appointing Plaintiff Tammy DeVane as class representative, and appointing W.

Lewis Garrison and Taylor C. Bartlett as class counsel;

       C.      Certifying the Florida sub-class pursuant to Rule 23 of the Federal Rules of Civil

Procedure, appointing Plaintiff Tammy DeVane as class representative, and appointing W. Lewis

Garrison and Taylor C. Bartlett as class counsel;

       D.      Entering a final decree and order declaring that the Defendant (1) breached the

express and implied warranties associated with its Vitafusion and L’il Critters multivitamin

products; (2) violated the New Jersey Consumer Fraud Act; and (3) violated the Florida Deceptive

and Unfair Trade Practices Act.

       E.      Awarding reasonable costs and attorneys’ fees to Plaintiff and his counsel;

       F.      Awarding applicable pre-judgment and post-judgment interest; and

       G.      Awarding such other relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
       The Plaintiff hereby demands a trial by jury on all Counts and as to all issues.

Date: April 15, 2019

                                             Respectfully submitted,
                                             HENINGER GARRISON DAVIS, LLC

                                             By:_/s/ Taylor C. Bartlett
                                             Taylor C. Bartlett
                                             W. Lewis Garrison, Jr.*
                                             Mark Ekonen*
                                             2224 First Avenue North
                                             Birmingham, AL 35203
                                             Telephone: (205) 326-3336
                                             Facsimile: (205) 380-8072
                                             taylor@hgdlawfirm.com
                                             mark@hgdlawfirm.com


                                                14
Case 3:19-cv-09899-BRM-LHG Document 1 Filed 04/15/19 Page 15 of 15 PageID: 15



                                              *Application for admission pro hac vice to be filed

                                              Attorneys for Plaintiff

                            LOCAL RULE 11.2 CERTIFICATION


       Pursuant to Local Civil Rule 11.2, the Plaintiffs certify that they are unaware of any other

litigation that concerns the general matter in controversy.



                                              /s/ Taylor C. Bartlett
                                              Taylor C. Bartlett, N.J. Bar no. 142752015
                                              Mark R. Ekonen
                                              Heninger Garrison Davis, LLC
                                              220 Saint Paul Street
                                              Westfield, NJ 07090
                                              Tel: 205-326-3336
                                              Fax: 205-380-8085
                                              taylor@hgdlawfirm.com
                                              mark@hgdlawfirm.com




                                                15
